Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending.
Claims 1-16 are currently examined on the merits below.

Information Disclosure Statement
The Information Disclosure Statement filed on 07/30/2020 is in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Specification
The title of the invention is not descriptive.  Title just mentions “display control method, display device and display control system”. Therefore, examiner suggests that title maybe changed to provide more description regarding the instant invention. Therefore, a new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election of species I, with traverse directed to claims 1-10 and 15-16 in the reply filed on 05/21/2021 is acknowledged. However, applicant’s traversal arguments 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “obtaining unit”, and “determination unit” in both claims 15-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification, according to PG-Pub, shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
Obtaining unit – The processing unit 131 that controls the entire main controller 13A includes a status obtaining unit 131a that obtains statuses of the apparatus, paragraph 71. Thus, sufficient structure exactly pointing to what is considered as obtaining unit should be recited for performing the claimed function.
Determination unit – determination process is depicted in paragraphs 92-100. However, sufficient structure exactly pointing to what is considered as determination unit should be recited for performing the claimed function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Enami et al., US 2010/0033748 in view of Sasaki, US 2013/0329253.
display unit 30) capable of displaying a screen concerning an apparatus (paragraphs 38, 43, 53, operational states and status of device are displayed), the method comprising the steps of: 
Obtaining an apparatus status of the apparatus (paragraph 53, information regarding apparatus status is obtained to be displayed); 
and determining the display content to be displayed on the display device (paragraph 142, the screen-change determination unit 55 determines whether screen data suitable for the display area of the display panel 32 needs to be generated by the screen generator 56 because the display screen is switched by the input operation), 
wherein in a case where an instruction to transition to the obtained apparatus status is inputted from a different device from the display device, the determining step includes determining the display content to be displayed on the display device (paragraphs 142-146, when it is determined that the display screen needs to be changed caused by an operation (new touch input and/or key input and /or when the key-input information is changed from the previously received key-input information) input by the user through the input devices. Specifically, the screen-change determination unit 55 determines whether screen data suitable for the display area of the display panel 32 is generated  and displayed by the screen generator 56 because the display screen is switched by the input operation, also see paragraphs 172-177).

However, Sasaki teaches wherein in a case where transition to obtained apparatus status is needed, determining the display content to be displayed in accordance with the obtained apparatus status (paragraphs 96-99, screen is transitioned in accordance with obtained image forming apparatus status, also see some screen examples as discussed in paragraphs 110-114).
Enami and Sasaki are combinable because they both teach managing apparatus statuses and displaying screens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Enami with the teachings of Sasaki for the benefit of having user easily perform a desired operation on a screen determined (predicted) to be suitable for the user's situation based on determined status as taught by Sasaki at paragraph 115.
Regarding claim 2, Combination of Enami with Sasaki further teaches determining the display content in accordance with information in which actions in a case of switching the display content are classified in a plurality of categories, and with the obtained apparatus status (Sasaki, paragraph 97, 109-114, switching of screen is performed with displaying plurality of different fields, categories based on obtained status).
Enami and Sasaki are combinable because they both teach managing apparatus statuses and displaying screens.

Regarding claim 8, Enami further discloses wherein the obtaining step is executed on a regular basis (paragraphs 53, 142-146).
Regarding claim 16, Enami discloses a display control system (system 100, as shown in fig. 1) comprising: an apparatus (controller unit 1, fig. 1); and a display device (display unit 3, fig. 1) capable of displaying a screen concerning the apparatus (paragraphs 38, 43, 53, operational states and status of device are displayed), wherein the display device includes an obtaining unit (controller 311, fig. 1) and a determination unit (controller 311, fig. 1). Rest of the claim recites similar features as claim 1 and thus is rejected on the same rationale.
Regarding claim 15, it recites similar features as claim 16 and thus is rejected on the same rationale.

Claims 3-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Enami et al., US 2010/0033748 in view of Sasaki, US 2013/0329253 as applied in claim 1 above and further in view of Saroor et al., US 2018/0005603.
Regarding claim 3, Combination of Enami with Sasaki further teaches wherein the plurality of categories include a first category representing an action to automatically transition to the same display content as a display content to be displayed on the different paragraphs 101-114, note that same content is transitioned to be displayed between the screens of PC 200 and portable terminal 300 which is inherently assumed to take place automatically), and in a case where the obtained apparatus status corresponds to the first category, the determining step includes determining automatic transition to the same display content as the display content to be displayed on the different device (Sasaki, paragraphs 101-114, note that same content is transitioned to be displayed on a different device such as portable terminal 300).
Combination of Enami with Sasaki explicitly teach an action to automatically transition to a display content to be displayed.
However, Saroor teaches an action to automatically transition to a display content to be displayed (paragraphs 31, 44, 48, automatic switching).
Enami with Sasaki and Saroor are combinable because they both teach managing display inputs and screens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Enami with the teachings of Sasaki and Saroor for the benefit of having user easily perform a desired operation on a screen determined to be suitable for the user's situation as taught by Sasaki at paragraph 115 and to have the user easily adopt to automatic display modes for enhanced convenience and system effectiveness as taught by Saroor in paragraph 31.
Regarding claim 4, Combination of Enami with Sasaki & Saroor further teaches wherein the plurality of categories include a second category representing an action to automatically transition (Saroor, paragraphs 31, 44, 48, automatic switching) to a paragraphs 101-114, note that different content can be transitioned to be displayed between the screens of PC 200 and portable terminal 300), and in a case where the obtained apparatus status corresponds to the second category, the determining step includes determining automatic transition (Saroor, paragraphs 31, 44, 48, automatic switching) to the different display content from the display content to be displayed on the different device (Sasaki, paragraphs 101-114, note that different display content is transitioned to be displayed on a different device such as portable terminal 300).
Enami with Sasaki and Saroor are combinable because they both teach managing display inputs and screens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Enami with the teachings of Sasaki and Saroor for the benefit of having the user easily adopt to automatic display modes for enhanced convenience and system effectiveness as taught by Saroor in paragraph 31.
Regarding claim 5, Combination of Enami with Sasaki & Saroor further teaches wherein the plurality of categories include a third category representing an action to enable manual transition to the same display content as a display content to be displayed on the different device (Sasaki, plurality of categories with transitioning to displaying the same content which is to be displayed on a different device such as portable terminal 300, paragraphs 109-114 and Saroor, manual transitioning, paragraphs 31, 48).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Enami with the teachings of Sasaki and Saroor for the benefit of having the user implement manual display mode for further user customization and control as taught by Saroor in paragraph 48.
Regarding claim 6, Combination of Enami with Sasaki & Saroor further teaches wherein the information includes information on a screen serving as a trigger for the manual transition in the third category (Saroor, manual transitioning, paragraphs 31, 48, note that having a GUI tab/button such as shown in fig. 5 for elements 532-538 to have additional shown for auto or manual mode as a separate button is well-known in the art).
Enami with Sasaki and Saroor are combinable because they both teach managing display inputs and screens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Enami with the teachings of Sasaki and Saroor for the benefit of having the user implement manual display mode for further user customization and control as taught by Saroor in paragraph 48.
Regarding claim 7, Combination of Enami with Sasaki & Saroor further teaches wherein in a case where the apparatus displays the screen serving as the trigger before transitioning to the apparatus status corresponding to the third category and in a case paragraphs 101-114, note that same content is transitioned to be displayed between the screens of PC 200 and portable terminal 300, in this instance, same content is transitioned to be displayed on a different device such as portable terminal 300 and Saroor, paragraphs 31, 44, 48, automatic switching)
Enami with Sasaki and Saroor are combinable because they both teach managing display inputs and screens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Enami with the teachings of Sasaki and Saroor for the benefit of having the user easily adopt to automatic display modes for enhanced convenience and system effectiveness as taught by Saroor in paragraph 31.
Regarding claim 9, Combination of Enami with Sasaki further teaches wherein the information includes a list prepared by associating the apparatus status with any one of the plurality of categories and with the display content (Sasaki, paragraphs 109-114).
Enami and Sasaki are combinable because they both teach managing apparatus statuses and displaying screens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Enami with the teachings of Sasaki for the benefit of having user easily perform a desired operation on a 
Regarding claim 10, Combination of Enami with Sasaki further teaches obtaining information that enables identification of the device used to input the instruction to transition to the obtained apparatus status (Enami, paragraph 153, 185, Sasaki, paragraphs 56, 75, identification such as user ID with key input identification takes place), wherein the determining step includes determining the display content further based on the information that enables identification of the device (Sasaki, claim 2 with paragraphs 109-114 where it is determined which display device is to display the content).
Enami and Sasaki are combinable because they both teach managing apparatus statuses and displaying screens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Enami with the teachings of Sasaki for the benefit of giving user further flexibility in performing data communications via a wireless LAN or a cable (wired) LAN as taught by Sasaki at paragraph 56.
Regarding claim 11, Combination of Enami with Sasaki further teaches wherein the list includes a plurality of types of lists, the method further comprising the step of selecting an applicable list from the plurality of types of lists in accordance with the information that enables identification of the device, and the determination is made in the determining step by using the list selected in the selecting step (Sasaki, appropriate category/list is selected from multiple categories to be selected based on the determined distances (far or near) between the identified PC and portable devices, paragraphs 101-114 and as illustrated in figs. 1, 5A-5B, 9).
Enami and Sasaki are combinable because they both teach managing apparatus statuses and displaying screens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Enami with the teachings of Sasaki for the benefit of having user use the user's portable terminal to change the status (order) of a job reserved in the image forming apparatus as taught by Sasaki at paragraph 114.
Regarding claim 12, Combination of Enami with Sasaki further teaches wherein the information that enables identification of the device includes information indicating a type of the device (Sasaki, PC and portable terminal can be connected wirelessly over the network or wired LAN, paragraphs 36-38), and the plurality of lists include a list applicable in a case where the type represents the device connected directly to the apparatus, and a list applicable in a case where the type represents the device connected to the apparatus through a network (Sasaki, appropriate category/list is selected/applicable from multiple categories based on the determined distances (far or near) (paragraphs 101-114 and as illustrated in figs. 1, 5A-5B, 9) and type of identified connection established between the identified PC and portable devices, paragraph 56).
Enami and Sasaki are combinable because they both teach managing apparatus statuses and displaying screens.

Regarding claim 13, Combination of Enami with Sasaki further wherein the information that enables identification of the device includes positional information on the device, and the plurality of lists include lists that are different depending on a distance from a position of installation of the apparatus (Sasaki, appropriate category/list is selected from multiple categories to be selected based on the determined positional distances (far or near) between the identified PC and portable devices, paragraphs 101-114 and as illustrated in figs. 1, 5A-5B, 9 different lists/categories are displayed depending upon said determined distances).
Enami and Sasaki are combinable because they both teach managing apparatus statuses and displaying screens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Enami with the teachings of Sasaki for the benefit of giving user the freedom to easily perform a desired operation on a screen predicted to be suitable for the user's situation based on the distance between the user and the apparatus as taught by Sasaki at paragraph 115.
Regarding claim 14, The display control method according to claim 11, wherein the information that enables identification of the device includes positional information on the device, and the plurality of lists include lists that are different depending on a distance appropriate category/list is selected from multiple categories to be selected based on the determined positional distances (far or near) between the identified PC and portable devices, paragraphs 101-114 and as illustrated in figs. 1, 5A-5B, 9 different lists/categories are displayed depending upon said determined distances).
Enami and Sasaki are combinable because they both teach managing apparatus statuses and displaying screens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Enami with the teachings of Sasaki for the benefit of giving user the freedom to easily perform a desired operation on a screen predicted to be suitable for the user's situation based on the distance between the user and the apparatus as taught by Sasaki at paragraph 115.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishikawa et al., US 2008/0259405 – teaches display device displays on its display screen various textual information for a user (such as a status and operation menus).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672